DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 13, in the reply filed on May 03, 2022 is acknowledged.
Claims 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 03, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because the claim requires a use of the method according to claim 1 without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP section 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tour et al (U.S. Patent Publication No. 2017/0062821).
	In the case of claims 1 and 13, Tour teaches a method for forming a 3D graphene material adhered to a surface of substrate comprising providing a carbon source in the from of a polymer affixed to a substrate (Abstract, Page 8 Paragraph 0101 and Page 9 Paragraph 0126); and exposing at least a portion of the carbon source/polymer to a laser beam thereby converting the at least portion of the polymer into the 3D graphene material adhered to the substrate (Page 6 Paragraph 0083-0084 and Page 10 Paragraphs 0134 and 0135). Furthermore, Tour teaches that the formed graphene was used in the manufacturing of electronic devices (Page 6 Paragraph 0085).
	As for claim 2, Tour teaches that the carbon source/polymer was in the form of a preformed sheet (Page 9 Paragraph 0116).
	As for claim 4, as was discussed previously, the carbon source of Tour comprised a polymer.
	As for claim 9, Tour teaches that the laser beam was a pulsed laser beam (Page 7 Paragraph 0094).
	As for claim 10, Tour teaches having introduced one or more dopants into the graphene (Page 10 Paragraph 0136).
	As for claim 11, Tour teaches that the method was carried out at atmospheric pressure and at room temperature (Page 3 Paragraph 0148).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al as applied to claim 1 above, and further in view of Chueh et al (U.S. Patent Publication No. 2013/0273260).
	The teachings of Tour as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 3, Tour does not specifically teach having removed unconverted portions of the carbon source.
	Chueh teaches a method for adhering a graphene layer on a substrate through laser irradiating a carbon source layer wherein the unconverted carbon source was removed to leave the formed graphene layer on the substrate (Abstract and Page 1 Paragraph 001).
	Based on the teachings of Chueh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have removed unconverted carbon source/polymer from the substrate of Tour in order to leave only the formed 3D graphene on the surface of the substrate.
	As for claims 5 and 8, Tours does not teach that the substrate was substantially transparent to the laser beam or comprised one or more polymers. Chueh teaches that the substrate on which the graphene layer was formed was a transparent substrate comprised or plastic (Page 1 Paragraph 0012).
	Based on the teachings of Chueh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used as the substrate in the method of Tour a polymer/plastic substrate substantially transparent to the laser beam because this was a known substrate in the art for forming a graphene layer through laser irradiation.
	As for claim 6, Tour does not teach that the substrate absorbed greater than 60% of incident light from the laser beam. Tour does teach that the laser beam used in the taught process included infrared or visible laser beams (Page 7 Paragraph 0090).
	Chueh teaches that the substrate comprised a metal layer which absorbed the laser energy to heat the carbon source and form the graphene (Page 1 Paragraph 0011) wherein the laser source used in the method was either an infrared or visible laser (Page 2 Paragraph 0016).
	Based on the teachings of Chueh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the substrate of Tour absorb the laser energy/incident light of the laser beam in order to provide heat to the polymer/carbon source layer in order to convert the polymer to graphene.
	Neither Tour nor Chueh teach that the absorption was greater than 60%, however, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal absorption values for the substrate of Tour in view of Chueh through routine experimentation since the absorption amount affected the amount of heat generated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tour et al as applied to claim 1 above, and further in view of Beasley et al (U.S. Patent Publication No. 2015/0235847).
	The teachings of Tour as it applies to claim 1 have been discussed previously and are incorporated herein.
	Tour does not teach that the substrate comprised silicon, silicon dioxide, gallium nitride, gallium arsenide and/or zinc oxide.
	Beasley teaches a process for forming graphene on a substrate by expositing a carbon source/hydrocarbon layer to energy/laser beam (Abstract and Page 3 Paragraph 0029) wherein the substrate was comprised of silicon (Page 2 Paragraph 0018).
	Based on the teachings of Beasley, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a silicon substrate as the substrate in the process of Tour because silicon was a known substrate material in the art for forming graphene through laser irradiation.

Conclusion
	Claims 1 through 11 and 13 have been rejected. Claims 12 and 14 through 16 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712